DETAILED ACTION
This office action is in response to the amendments filed on August 5, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments filed on August 5, 2021, responding to the office action mailed 7/29/2021, have been entered. The present office action is made with all the suggested arguments being fully considered. Accordingly, pending in this office action are claims 1, 2, 4, 8-10, 12, 13 and 18-21.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-10, 12, 13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 6,072,677) in view of Herbert (US 2015/0255595) and in further view of Hwang (US 2014/0367783) and Chen (US 2003/0052332).
With respect to claim 1, Chen ‘677 discloses (Fig 4-5) most aspects of the present invention including an electrostatic discharge protection structure comprising:
a lateral metal oxide semiconductor device, the lateral metal oxide semiconductor device comprising an embedded bipolar junction transistor (B4), wherein a gate (G), a source (S), and a substrate lead-out area (E) of the MOS device are connected to a ground (Vss) 
a drain (D) and a body region lead-out area (C) of the MOS device are connected to a pad input/output terminal (I/P), 
a base (B) of the embedded bipolar junction transistor is directly connected to the ground
However, Chen ‘677 does not explicitly show a laterally diffused metal oxide semiconductor device that comprises an embedded PNP bipolar junction transistor, a buried layer lead-out area connected to ground, the emitter directly connected to ground, and the drain and the body region lead-out area directly 
On the other hand, Herbert (Fig 7) teaches an electrostatic discharge protection structure comprising an NLDMOS device and a buried layer lead-out area (NBL/210) (par 65-66) wherein the LDMOS device comprises:
a P-type substrate 200; 
an N-type buried layer 210 formed in the P-type substrate 200; 
an epitaxial layer 212 formed on the N-type buried layer 210; 
an N deep well 221, a first P deep well 223, and a second P deep well 224 formed in the epitaxial layer 212; 
a first P well 223A and an N-type drift region 240 formed in the first P deep well 223, the first P well 223A and the N-type drift region 240 separated from each other; 
a P+ body region lead-out area 280 and an N+ source 276 formed in the first P well 223A; 
an N+ drain 278 formed in the N-type drift region 240; 
an N well 222C formed in the N deep well 222; 
an N+ buried layer lead-out area 222C formed in the N well 222C; 
a second P well 224A formed in the second P deep well 224; 
a P+ substrate lead-out area 224C formed in the second P well 224A; 
a gate electrode 270D formed on the epitaxial layer 212 between the first P well 223A and the N- type drift region 240


Herbert teaches doing so to show a process of manufacture an nLDMOS device wherein the breakdown voltage of the nLDMOS will be maximized, resistance of drain-source in the on-state will be minimized, and manufacturing costs will also be minimized (par 8 and 69).
According to the present application, the buried layer lead-out area is the base of the NPN/PNP transistor. Although Chen ‘677 does not explicitly show a buried layer lead-out area connected to ground, the buried layer lead-out area of Herbert can be inserted into the Chen ‘677 device and would be connected to ground.
Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a buried layer lead-out area is connected to ground and an electrostatic discharge protection structure comprises a laterally diffused metal oxide semiconductor (LDMOS) device in the device of Chen ‘677 to show a process of manufacture an nLDMOS device wherein the breakdown voltage of the nLDMOS will be maximized, resistance of drain-source in the on-state will be minimized, and manufacturing costs will also be minimized (par 8 and 69).
However, Herbert does not disclose wherein the device comprises an embedded PNP bipolar junction transistor, the emitter directly connected to ground, and the drain and the body region lead-out area directly connected to a pad input/output terminal.
On the other hand, Hwang discloses (Fig 5) a lateral metal oxide semiconductor device, comprises an embedded PNP bipolar junction transistor (440), an emitter (E1) directly connected to ground, and a drain (C2) and a body region lead-out area (C1) of the MOS device are directly connected to a pad input/output terminal (400), wherein the PNP bipolar transistor is operative to transmit a reverse electrostatic discharge current. Hwang teaches doing so to 
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the device comprises an embedded PNP bipolar junction transistor, the emitter directly connected to ground, and the drain and the body region lead-out area directly connected to a pad input/output terminal, wherein the PNP bipolar transistor is operative to transmit a reverse electrostatic discharge current in the device of Chen ‘677 and Herbert to the high-voltage FET rapidly operates in order for some of the charges to flow to the base electrode B1 of the ESD transistor in inflow of ESD stress and faster ESD BJT turn-on can be induced under ESD stress (par 87 and 113).
However, the Hwang does not explicitly show wherein the drain, the gate, the source, and the substrate lead-out area form a grounded-gate NMOS (GGNMOS) being operative to transmit a forward discharge current.
On the other hand, Chen ‘332 shows (Fig 9) electrostatic discharge protection structure comprising an embedded bipolar junction transistor that comprises a PNP transistor, and an N+ drain, the gate, the source, and the substrate lead-out area form a grounded-gate NMOS (GGNMOS) being operative to transmit a forward discharge current. Chen ‘332 teaches doing so to provide good ESD protection and prevent latch-up caused by accidental noise during normal power operations (par 7-10).

It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the drain, the gate, the source, and the substrate lead-out area form a grounded-gate NMOS (GGNMOS) being operative to transmit a forward discharge current in the device of Chen ‘677, Herbert and Hwang to provide good ESD protection and prevent latch-up caused by accidental noise during normal power operations (par 7-10).
With respect to claim 2, Herbert (Fig 7) teaches wherein the LDMOS device comprises an n-type LDMOS device.
With respect to claim 4, Chen ‘677 in view of Herbert and in further view of Hwang teaches wherein the P+ body region lead-out area forms a collector of the PNP bipolar transistor, the N+ buried layer lead-out area forms the base of the PNP bipolar transistor, and the P+ substrate lead-out area forms the emitter of the PNP bipolar transistor.
With respect to claim 8, Chen ‘677 discloses (Fig 4-5) most aspects of the present invention including an electronic apparatus comprising:
an electrostatic discharge protection structure
an electronic component assembly coupled to the electrostatic discharge protection structure
wherein the electrostatic discharge protection structure comprises a lateral metal oxide semiconductor device comprising an embedded bipolar junction transistor (B4), wherein a gate (G), a source (S), and a substrate lead-out area (E) of the MOS device are connected to a ground (Vss) 
a drain (D) and a body region lead-out area (C) of the MOS device are electrically connected to a pad input/output terminal (I/P)
a base (B) of the embedded bipolar junction transistor is directly connected to the ground
However, Chen ‘677 does not explicitly show wherein a laterally diffused metal oxide semiconductor device that comprises an embedded PNP bipolar junction transistor, a buried layer lead-out area connected to ground, the emitter directly connected to ground, and the drain and the body region lead-out area directly connected to a pad input/output terminal, wherein the PNP bipolar transistor is operative to transmit a reverse electrostatic discharge current while the drain, the gate, the source, and the substrate lead-out area form a grounded-gate NMOS (GGNMOS) being operative to transmit a forward discharge current.
On the other hand, Herbert (Fig 7) teaches an electrostatic discharge protection structure comprising an NLDMOS device and a buried layer lead-out area (NBL/210) (par 65-66) wherein the LDMOS device comprises:
a P-type substrate 200; 
an N-type buried layer 210 formed in the P-type substrate 200; 
an epitaxial layer 212 formed on the N-type buried layer 210; 
an N deep well 221, a first P deep well 223, and a second P deep well 224 formed in the epitaxial layer 212; 
a first P well 223A and an N-type drift region 240 formed in the first P deep well 223, the first P well 223A and the N-type drift region 240 separated from each other; 
a P+ body region lead-out area 280 and an N+ source 276 formed in the first P well 223A; 
an N+ drain 278 formed in the N-type drift region 240
an N well 222C formed in the N deep well 222; 
an N+ buried layer lead-out area 222C formed in the N well 222C; 
a second P well 224A formed in the second P deep well 224; 
a P+ substrate lead-out area 224C formed in the second P well 224A; 
a gate electrode 270D formed on the epitaxial layer 212 between the first P well 223A and the N- type drift region 240
Herbert teaches doing so to show a process of manufacture an nLDMOS device wherein the breakdown voltage of the nLDMOS will be maximized, resistance of drain-source in the on-state will be minimized, and manufacturing costs will also be minimized (par 8 and 69).
According to the present application, the buried layer lead-out area is the base of the NPN/PNP transistor. Although Chen ‘677 does not explicitly show a buried layer lead-out area connected to ground, the buried layer lead-out area of Herbert can be inserted into the Chen ‘677 device and would be connected to ground.
Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a buried layer lead-out area and an electrostatic discharge protection structure comprises a laterally diffused metal oxide semiconductor (LDMOS) device in the device of Chen ‘677 to show a process of manufacture an nLDMOS device wherein the breakdown voltage of the nLDMOS will be maximized, resistance of drain-source in the on-state will be minimized, and manufacturing costs will also be minimized (par 8 and 69).
However, Herbert does not disclose wherein the device comprises an embedded PNP bipolar junction transistor, the emitter directly connected to ground, and the drain and the body region lead-out area directly 
On the other hand, Hwang discloses (Fig 5) a lateral metal oxide semiconductor device, comprises an embedded PNP bipolar junction transistor (440), an emitter (E1) directly connected to ground, and a drain (C2) and a body region lead-out area (C1) of the MOS device are directly connected to a pad input/output terminal (400), wherein the PNP bipolar transistor is operative to transmit a reverse electrostatic discharge current. Hwang teaches doing so to the high-voltage FET rapidly operates in order for some of the charges to flow to the base electrode B1 of the ESD transistor in inflow of ESD stress and faster ESD BJT turn-on can be induced under ESD stress (par 87 and 113).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the device comprises an embedded PNP bipolar junction transistor, the emitter directly connected to ground, and the drain and the body region lead-out area directly connected to a pad input/output terminal, wherein the PNP bipolar transistor is operative to transmit a reverse electrostatic discharge current in the device of Chen ‘677 and Herbert to the high-voltage FET rapidly operates in order for some of the charges to flow to the base electrode B1 of the ESD transistor in inflow of ESD stress and faster ESD BJT turn-on can be induced under ESD stress (par 87 and 113).
However, the Hwang does not explicitly show wherein the drain, the gate, the source, and the substrate lead-out area form a grounded-gate NMOS (GGNMOS) being operative to transmit a forward discharge current.
On the other hand, Chen ‘332 shows (Fig 9) electrostatic discharge protection structure comprising an embedded bipolar junction transistor that comprises a PNP transistor, and an N+ drain, the gate, the source, and the substrate lead-out area form a grounded-gate NMOS  Chen ‘332 teaches doing so to provide good ESD protection and prevent latch-up caused by accidental noise during normal power operations (par 7-10).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the drain, the gate, the source, and the substrate lead-out area form a grounded-gate NMOS (GGNMOS) being operative to transmit a forward discharge current in the device of Chen ‘677, Herbert and Hwang to provide good ESD protection and prevent latch-up caused by accidental noise during normal power operations (par 7-10).
With respect to claim 9, Hwang discloses (Fig 5) wherein the embedded PNP bipolar junction transistor comprises a collector connected to the pad input/output terminal.
With respect to claim 10, Chen ‘677 discloses (Fig 4-5) most aspects of the present invention including an electrostatic discharge protection structure comprising:
a laterally diffused metal oxide semiconductor device, comprising an embedded bipolar junction transistor (B4), wherein a gate (G), a source (S), and a substrate lead-out area (E) of the MOS device are connected to a ground (Vss) 
a drain (D) and a body region lead-out area (C) of the MOS device are connected to a pad input/output terminal (I/P), 
a base (B) of the embedded bipolar junction transistor is directly connected to the ground
However, Chen ‘677 does not explicitly show a laterally diffused metal oxide semiconductor device that comprises an embedded PNP bipolar junction transistor, a buried layer lead-out area connected to ground, the emitter directly connected to ground, and  connected to a pad input/output terminal, wherein the PNP bipolar transistor is operative to transmit a reverse electrostatic discharge current while the drain, the gate, the source, and the substrate lead-out area form a grounded-gate NMOS (GGNMOS) being operative to transmit a forward discharge current.
On the other hand, Herbert (Fig 7) teaches an electrostatic discharge protection structure comprising an NLDMOS device and a buried layer lead-out area (NBL/210) (par 65-66) wherein the LDMOS device comprises:
a P-type substrate 200; 
an N-type buried layer 210 formed in the P-type substrate 200; 
an epitaxial layer 212 formed on the N-type buried layer 210; 
an N deep well 221, a first P deep well 223, and a second P deep well 224 formed in the epitaxial layer 212; 
a first P well 223A and an N-type drift region 240 formed in the first P deep well 223, the first P well 223A and the N-type drift region 240 separated from each other; 
a P+ body region lead-out area 280 and an N+ source 276 formed in the first P well 223A; 
an N+ drain 278 formed in the N-type drift region 240; 
an N well 222C formed in the N deep well 222; 
an N+ buried layer lead-out area 222C formed in the N well 222C; 
a second P well 224A formed in the second P deep well 224; 
a P+ substrate lead-out area 224C formed in the second P well 224A
a gate electrode 270D formed on the epitaxial layer 212 between the first P well 223A and the N- type drift region 240
 Herbert teaches doing so to show a process of manufacture an nLDMOS device wherein the breakdown voltage of the nLDMOS will be maximized, resistance of drain-source in the on-state will be minimized, and manufacturing costs will also be minimized (par 8 and 69).
According to the present application, the buried layer lead-out area is the base of the NPN/PNP transistor. Although Chen ‘677 does not explicitly show a buried layer lead-out area connected to ground, the buried layer lead-out area of Herbert can be inserted into the Chen ‘677 device and would be connected to ground.
Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a buried layer lead-out area is connected to ground and an electrostatic discharge protection structure comprises a laterally diffused metal oxide semiconductor (LDMOS) device in the device of Chen ‘677 to show a process of manufacture an nLDMOS device wherein the breakdown voltage of the nLDMOS will be maximized, resistance of drain-source in the on-state will be minimized, and manufacturing costs will also be minimized (par 8 and 69).
However, Herbert does not disclose wherein the device comprises an embedded PNP bipolar junction transistor, the emitter directly connected to ground, and the drain and the body region lead-out area directly connected to a pad input/output terminal.
On the other hand, Hwang discloses (Fig 5) a lateral metal oxide semiconductor device, comprises an embedded PNP bipolar junction transistor (440), an emitter (E1) directly connected to ground, and a drain (C2) and a body region lead-out area (C1) of the MOS device (400), wherein the PNP bipolar transistor is operative to transmit a reverse electrostatic discharge current. Hwang teaches doing so to the high-voltage FET rapidly operates in order for some of the charges to flow to the base electrode B1 of the ESD transistor in inflow of ESD stress and faster ESD BJT turn-on can be induced under ESD stress (par 87 and 113).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the device comprises an embedded PNP bipolar junction transistor, the emitter directly connected to ground, and the drain and the body region lead-out area directly connected to a pad input/output terminal, wherein the PNP bipolar transistor is operative to transmit a reverse electrostatic discharge current in the device of Chen ‘677 and Herbert to the high-voltage FET rapidly operates in order for some of the charges to flow to the base electrode B1 of the ESD transistor in inflow of ESD stress and faster ESD BJT turn-on can be induced under ESD stress (par 87 and 113).
However, the Hwang does not explicitly show wherein the drain, the gate, the source, and the substrate lead-out area form a grounded-gate NMOS (GGNMOS) being operative to transmit a forward discharge current.
On the other hand, Chen ‘332 shows (Fig 9) electrostatic discharge protection structure comprising an embedded bipolar junction transistor that comprises a PNP transistor, and an N+ drain, the gate, the source, and the substrate lead-out area form a grounded-gate NMOS (GGNMOS) being operative to transmit a forward discharge current. 
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the drain, the gate, the source, and the substrate lead-out area form a grounded-gate NMOS (GGNMOS) being operative to transmit a forward discharge current in the device of Chen ‘677, Herbert and Hwang to provide good ESD protection and prevent latch-up caused by accidental noise during normal power operations (par 7-10).
With respect to claim 12, Chen ‘677 in view of Herbert and in further view of Hwang teaches the N+ buried layer lead-out area forms the base of the PNP bipolar transistor, the P+ substrate lead-out area forms the emitter of the PNP bipolar transistor and wherein the P+ body region lead-out area forms a collector of the PNP bipolar transistor.
With respect to claim 13, Herbert (Fig 7) teaches an electrostatic discharge protection structure comprising wherein the gate electrode 270D of the LDMOS device is disposed on the epitaxial layer 212 between the first P well 223A and the N- type drift region 240.
With respect to claim 18, Chen ‘677 in view of Herbert and in further view of Hwang teaches wherein the P+ body region lead-out area forms a collector of the PNP bipolar transistor, the N+ buried layer lead-out area forms the base of the PNP bipolar transistor and the P+ substrate lead-out area forms the emitter of the PNP bipolar transistor.
With respect to claim 19, Chen ‘332 shows (Fig 9) electrostatic discharge protection structure comprising an embedded bipolar junction transistor that comprises a PNP transistor, and an N+ drain, the gate, the N+ source, and the P+ substrate lead-out area form a grounded-gate NMOS (GGNMOS). (motivation to do so provided above)

With respect to claim 20, Hwang discloses (Fig 5) a lateral metal oxide semiconductor device, comprises an embedded PNP bipolar junction transistor (440), wherein the PNP bipolar transistor is operative to transmit a reverse electrostatic discharge current. Hwang teaches doing so to the high-voltage FET rapidly operates in order for some of the charges to flow to the base electrode B1 of the ESD transistor in inflow of ESD stress and faster ESD BJT turn-on can be induced under ESD stress (par 87 and 113).
However, the Hwang does not explicitly show wherein the grounded-gate NMOS (GGNMOS) being operative to transmit a forward discharge current.
On the other hand, Chen ‘332 shows (Fig 9) electrostatic discharge protection structure comprising an embedded bipolar junction transistor that comprises a PNP transistor, and an N+ drain, the gate, the source, and the substrate lead-out area form a grounded-gate NMOS (GGNMOS) being operative to transmit a forward discharge current. Chen ‘332 teaches doing so to provide good ESD protection and prevent latch-up caused by accidental noise during normal power operations (par 7-10).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the drain, the gate, the source, and the substrate lead-out area form a grounded-gate NMOS (GGNMOS) being operative to transmit a forward discharge current in the device of Chen ‘677 to provide good ESD protection and prevent latch-up caused by accidental noise during normal power operations (par 7-10).
With respect to claim 21, Herbert (Fig 10A) teaches an electrostatic discharge protection structure comprising wherein: the N-type drift region is formed in the first P deep well on a first side of the gate and the first P well is formed in the first P deep well on a second 
Response to Arguments 
The amendments filed on August 5, 2021, responding to the office action mailed 7/29/2021, with respect to the rejection under 35 U.S.C. 103 of claims 1, 2, 4, 8-10, 12, 13 and 18-21 have been fully considered but are not persuasive. The examiner maintains the previous stance provided in the previous Final Rejection mailed 4/16/2021. (please see below)
Examiner response: The examiner respectfully disagrees.  The present application recites the limitation “a base and an emitter of the embedded PNP bipolar junction transistor are directly connected to the ground." The examiner clearly states in the rejection above and shows wherein the Chen (US 6,072,677) reference shows a base (B) of the embedded bipolar junction transistor is directly connected to the drain. However, the Chen (US 6,072,677) and Herbert (US 2015/0255595) do not disclose the limitation reciting wherein the device comprises an embedded PNP bipolar junction transistor, the emitter directly connected to ground, and the drain and the body region lead-out area directly connected to a pad input/output terminal. Therefore, the examiner relies on Hwang (US 2014/0367783).
Hwang discloses (Fig 5) a lateral metal oxide semiconductor device, comprises an embedded PNP bipolar junction transistor (440), and states in the specification wherein an emitter (E1) is directly connected to ground (Fig 5/par 85) and a drain (C2) and a body region lead-out area (C1) of the MOS device are directly connected to a pad input/output terminal 
Also, the applicant recities “The combination of Chen, Herbert, and Hwang fails to teach or suggest at least the embedded PNP bipolar junction transistor is operative to transmit a reverse electrostatic discharge current while the drain, the gate, the source, and the substrate lead out area form a grounded-gate NMOS (GGNMOS) being operative to transmit a forward electrostatic discharge current, and a base and an emitter of the embedded PNP bipolar junction transistor are directly connected to the ground as recited in amended independent claim 1 (emphasis added).
The examiner points out in the rejection that Hwang discloses (Fig 5) a lateral metal oxide semiconductor device, comprises an embedded PNP bipolar junction transistor (440), wherein the PNP bipolar transistor is operative to transmit a reverse electrostatic discharge current (par 96). Furthermore, Chen ‘332 shows (Fig 9) electrostatic discharge protection structure comprising an embedded bipolar junction transistor that comprises a PNP transistor, and an N+ drain, the gate, the source, and the substrate lead-out area form a grounded-gate NMOS (GGNMOS) being operative to transmit a forward discharge current. Chen ‘332 teaches doing so to provide good ESD protection and prevent latch-up caused by accidental noise during normal power operations (par 7-10).

Lastly, in regards to claim 21, Herbert teaches a different embodiment that shows (Fig 10A) an electrostatic discharge protection structure comprising wherein: the N-type drift region is formed in the first P deep well on a first side of the gate and the first P well is formed in the first P deep well on a second side of the gate opposite to the first side of the gate, -7-Attorney Docket No. 00158.2015.OOUSApplication No. 15 008,737the N deep well is further away from the gate than the first P well on the second side of the gate, the second P deep well is further away from the gate than the N deep well on the second side of the gate, and the second P deep well, the N deep well, and the first P deep well are isolated from each other by a STI structure. Therefore, the combination of references is proper and a motivation has been provided to do so. The current office action is non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

<Remainder of page intentionally left blank>



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B. /
Examiner, Art Unit 2814